MEMORANDUM**
Defendant Guadalupe Gaeta-Duarte appeals the sentence imposed upon him for violating 8 U.S.C. § 1326, attempted reentry into the United States after deportation. He was sentenced to 77 months imprisonment and three years of supervised release. The calculation of that sentence by the district court was based in part upon a 16-level enhancement imposed because of the nature of a prior felony conviction. He argues that the enhancement was erroneous because his prior convictions do not qualify as a “crime of violence” under U.S.S.G. § 2L1.2 (2002).
Gaeta-Duarte’s conviction under CaLPenal Code § 288(a) was a “crime of violence” under that guideline and thus the 16-level sentence enhancement was appropriate, as we recently held in United States v. Medina-Maella, 351 F.3d 944 (9th Cir.2003). The sentence imposed by the district court was not erroneously calculated.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.